Name: 79/356/EEC: Commission Decision of 20 March 1979 authorizing the French Republic to permit temporarily the marketing of seed not complying with the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-04

 Avis juridique important|31979D035679/356/EEC: Commission Decision of 20 March 1979 authorizing the French Republic to permit temporarily the marketing of seed not complying with the requirements of Council Directive 69/208/EEC Official Journal L 084 , 04/04/1979 P. 0024 - 0024****( 1 ) OJ NO L 169 , 10 . 7 . 1969 , P . 3 . ( 2 ) OJ NO L 350 , 14 . 12 . 1978 , P . 27 . COMMISSION DECISION OF 20 MARCH 1979 AUTHORIZING THE FRENCH REPUBLIC TO PERMIT TEMPORARILY THE MARKETING OF SEED NOT COMPLYING WITH THE REQUIREMENTS OF COUNCIL DIRECTIVE 69/208/EEC ( 79/356/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/1020/EEC ( 2 ), AND IN PARTICULAR ARTICLE 16 THEREOF , HAVING REGARD TO THE REQUEST MADE BY THE FRENCH REPUBLIC , WHEREAS IN THE FRENCH REPUBLIC THE PRODUCTION OF SUNFLOWER SEED COMPLYING WITH THE REQUIREMENTS OF THE SAID DIRECTIVE HAS BEEN INSUFFICIENT IN 1978 AND THEREFORE WILL NOT BE ADEQUATE TO MEET THAT COUNTRY ' S NEEDS ; WHEREAS IT IS NOT POSSIBLE SUFFICIENTLY TO COVER THIS DEMAND WITH SEED FROM OTHER MEMBER STATES , OR FROM THIRD COUNTRIES , MEETING ALL THE REQUIREMENTS LAID DOWN IN THE SAID DIRECTIVE ; WHEREAS THE FRENCH REPUBLIC SHOULD THEREFORE BE AUTHORIZED TO PERMIT , FOR A PERIOD EXPIRING ON 31 JULY 1979 , THE MARKETING OF SEED OF THE ABOVEMENTIONED SPECIES OF VARIETIES NOT INCLUDED EITHER IN THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES OR IN THE FRENCH NATIONAL CATALOGUES OF VARIETIES ; WHEREAS , MOREOVER , OTHER MEMBER STATES , WHICH ARE ABLE TO SUPPLY THE FRENCH REPUBLIC WITH SEED NOT COMPLYING WITH THE REQUIREMENTS OF THE DIRECTIVE , SHOULD BE AUTHORIZED TO PERMIT THE MARKETING OF SUCH SEED PROVIDED THAT IT IS INTENDED FOR FRANCE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEED AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS HEREBY AUTHORIZED TO PERMIT FOR A PERIOD EXPIRING ON 31 JULY 1979 THE MARKETING IN ITS TERRITORY OF A MAXIMUM OF 45 TONNES OF SUNFLOWER SEED ( HELIANTHUS ANNUUS L .) OF THE CATEGORY ' CERTIFIED SEED ' OF HYBRID VARIETIES RESISTANT TO MILDEW INCLUDED NEITHER IN THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES NOR IN ITS NATIONAL CATALOGUES OF VARIETIES . THE OFFICIAL LABEL SHALL STATE ' INTENDED EXCLUSIVELY FOR FRANCE ' . ARTICLE 2 THE OTHER MEMBER STATES ARE HEREBY AUTHORIZED TO PERMIT , SUBJECT TO THE CONDITIONS LAID DOWN IN ARTICLE 1 , THE MARKETING IN THEIR TERRITORY OF A MAXIMUM OF 45 TONNES OF SUNFLOWER SEED , PROVIDED THAT IT IS INTENDED EXCLUSIVELY FOR FRANCE . THE OFFICIAL LABEL SHALL STATE : ' INTENDED EXCLUSIVELY FOR FRANCE ' . ARTICLE 3 MEMBER STATES SHALL NOTIFY THE COMMISSION BEFORE 30 NOVEMBER 1979 OF THE QUANTITIES OF SEED MARKETED IN THEIR TERRITORY PURSUANT TO THIS DECISION . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 MARCH 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT